Citation Nr: 0912641	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, 
coronary artery disease, and residuals of a stroke, as 
secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

In February 2008, the Veteran presented testimony before the 
undersigned member of the Board of Veterans' Appeals during a 
hearing at the RO on the matter of entitlement to service 
connection for hearing loss.  At that time, it was agreed 
that further adjudication of the issue of entitlement to 
service connection for hypertension was as stayed pending the 
outcome of Haas v. Nicholson, 20 Vet. App. 257 (2006).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2006, service connection for diabetes mellitus, type 
II, was denied on a direct basis as well as a presumptive 
basis because there was not evidence of service in Vietnam.  
At time, service connection for residuals of a stroke, 
coronary artery disease, and hypertension, s secondary to 
diabetes mellitus, type II, was also denied.  The Veteran 
submitted a timely notice of disagreement with regards to the 
June 2006 rating action.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), holding that "service in the Republic of 
Vietnam" will, in the absence of contradictory evidence, be 
presumed based upon the Veteran's receipt of a Vietnam 
Service Medal (VSM), without any additional proof required 
that a Veteran who served in waters offshore actually set 
foot on land in the Republic of Vietnam.  VA disagreed with 
the Court's decision in Haas and sought to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court).  To avoid burdens on 
the adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on Court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of VA imposed a temporary 
stay at the Board on the adjudication of claims affected by 
Haas. The specific claims affected by the stay include those 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the VSM or service on a vessel off 
the shore of Vietnam.

By means of a letter dated in December 2006, the Veteran was 
notified that his claim of entitlement to service connection 
for diabetes mellitus, type II, as well as his claims of 
entitlement to service connection for residuals of a stoke 
and coronary artery disease, as secondary to diabetes 
mellitus, type II, were stayed.  There was no mention that 
his claim of entitlement to service connection for 
hypertension was stayed.  In January 2007, the RO issued a 
statement of the case, which included the issue of service 
connection for hypertension and the Veteran duly perfected 
his appeal in February 2007 and the matter was certified to 
the Board.  In February 2008, the Board notified the Veteran 
that the matter of entitlement to service connection for 
hypertension was stayed because it was inextricably 
intertwined with the issue of entitlement to service 
connection for diabetes mellitus, type II.

Most recently, in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), the Federal Circuit Court issued another decision 
which in turn reversed the previous decision of the Court.  
The United State Court of Appeals for the Federal Circuit has 
clearly held that VA's requirement that a claimant must have 
been present within the land borders of Vietnam at some point 
in the course of duty in order to be entitled to a 
presumption of herbicide exposure and service connection for 
diseases associated with that exposure constitutes a 
permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 
C.F.R. § 3.307(a)(6)(iii).  Haas v. Nicholson, 20 Vet. App. 
257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525).  

As the Haas litigation has concluded, the Board will proceed 
at this time with adjudication the claims.  Notwithstanding, 
the current matter appropriately before the Board is solely 
that that of entitlement to service connection for 
hypertension.  It is noted that the matter of entitlement to 
service connection for hypertension is inextricably 
intertwine with the matter of entitlement to service 
connection for diabetes mellitus, type II.   Accordingly, the 
Board is required to remand the issues of entitlement to 
service connection for diabetes mellitus, type II, to the RO 
for the issuance of a statement of the case prior to the 
adjudication of the matter of entitlement to service 
connection for hypertension.   See Manlicon v. West, 12 Vet. 
App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

With regards to the issues of entitlement 
to service connection for diabetes 
mellitus, type II, as well as, residuals 
of stroke and coronary artery disease, 
the RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case so 
that the Veteran and his representative 
may have the opportunity to complete an 
appeal on these issues (if he so desires) 
by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



